STEPHENS, Associate Justice.
This is a suit brought under section 4915 of the Revised Statutes, as amended (35 U.S.C. § 63 [35 U.S.C.A. § 63]). It was based upon a decision of the Board of Appeals of the United States Patent Office, which rejected Claims 1 to 7 of the appellant’s application for patent. The District Court of the United States for the District of Columbia decreed that the appellant was entitled to a patent on his application, Serial No. 705,642 filed January 8, 1934, entitled “Quick Reading Indicator,” the patent to include Claim 7, but not to include Claims 1 to 6, both inclusive.
No appeal was taken from that part of the decree which allowed Claim 7. The appellant abandoned Claims 3 and 4, and the appeal involves only Claims 1, 2, 5 and 6.
We have carefully considered the record and briefs. For the reasons set forth by the tribunals of the Patent Office, which we deem it unnecessary to repeat, we are convinced that the appealed claims, read in the light of the specification, show nothing that involved invention.
Decree affirmed.
VAN ORSDEL, Associate Justice, sat during the argument of this case, but died before the opinion was prepared.